Hooker, J.
Without dissenting from the views expressed by my brother, I prefer to concur in the result reached in the case upon other grounds. It is nowhere shown that this proceeding is of concern to the State. Indeed, counsel say that all that is asked is that the Attorney General shall permit the use of his name to the relators, thus practically confirming the already obvious fact that the city of Detroit wishes to be allowed to continue a litigation in the name of another which it cannot lawfully do in its own, being foreclosed by an adverse decision from a court of competent jurisdiction in a suit instituted by itself. It would be anomalous to grant a discretionary writ for such a purpose.